EXHIBIT G
                               N I E M A N N & H E Y E R, L.L.P.
                                       ATTORNEYS AT LAW
                                     WESTGATE BUILDING, SUITE 313
                                        1122 COLORADO STREET
                                       AUSTIN, TEXAS 78701-2101
ERIC HANSUM, OF COUNSEL                                                    DIRECT TELEPHONE (512) 481-9292
                                                                                  DIRECT FAX (512) 287-4239
                                                                          ERICHANSUM@NIEMANNLAW.COM




                                        April 1, 2020


Via Email

Mark Whitburn
Whitburn & Pevsner, PLLC
2000 E. Lamar Boulevard, Suite 600
Arlington, TX 76006

        Re:     Request for 2105 Real Catorce Drive, Austin, TX 78746

Dear Mr. Whitburn:

        The Board has considered the request for accommodation from your letter dated
March 31, 2020. Since the driveway to the 2105 Real Catorce home will accommodate at
least six cars, and the garage two cars, even if 12 men are occupying the residence there
should be no need for more than 4 cars on the street at any time. Consequently, Parkstone
will grant an accommodation as follows: As long as a shelter-in-place order applying to
Parkstone is in effect, up to four cars belonging to residents of the house at 2105 Real
Catorce may park on the street for more than 12 consecutive hours provided that there is
no space available in the driveway or garage; that is, after at least eight cars have been
parked in the driveway and garage. To minimize disruptions for other residents, for the
cars parked more than 12 consecutive hours, they should not be parked along any other
owners' property.

        With respect to you other inquiries, parking violations have been happening
throughout the neighborhood for some time and courtesy and other enforcement letters
have been sent in cases of known violations before the current COVID-19 situation. All
violations of which the board has notice are receiving similar letters. Most neighbors are
in the same boat and working from home.

        Please give me a call to discuss anything further if this letter does not address your
clients’ concerns.

                                            Very truly yours,

                                            /s Eric J. Hansum

                                            Eric J. Hansum
